LOGUE, J.
Ms. Abril appeals the denial of reemployment assistance benefits. Because the transcript comports with the referee’s findings of fact and legal conclusions, Abril cannot show reversible error. All of her arguments on appeal ask this court to reweight the evidence and the referee’s credibility determinations. An appellate court, however, is not entitled to reweigh such evidence. See, e.g., Contreras v. Reemployment Assistance Appeals Com’n, 178 So.3d 953 (Fla. 4th DCA 2015) (noting that the appeals commission cannot reweigh the evidence and substitute its findings for those of the referee where the findings are supported by competent substantial evidence); Cesar v. Reemployment Assistance Appeals Com’n, 121 So.3d 1181 (Fla. 1st DCA 2013) (reversing because the Commission improperly rejected the appeals referee’s findings where they were supported by competent substantial evidence).
Affirmed.